Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed April 15, 2022.
Claim 50 has been amended.
Claims 1-3, 6-10, 26, 29-31, 35, 38, 39, 41, 42, 45, 46, 50, 52, 53, 57, 58 and 60 are pending in the instant application.

Election/Restrictions
Applicant’s election (with traverse) of Groups I and II in the reply filed April 15, 2022 is acknowledged.  The traversal is on the grounds that the requirement for restriction between the Group I and II claims is improper since claim 10 of Group II defines the mature shmiR sequences corresponding to the target regions defined in claims 6 and 7 and effector/effector complement combinations defined in claims 8 and 9 of Group I.  Applicants submit that the election of the Group I claims would inherently encompass the subject matter of the Group II claims and Groups I and II are unified a priori and constitute a single invention and should be examined together.
This traversal has been fully considered by the Examiner and is found persuasive.  Because claim 10 defines the mature shmiR sequences corresponding to the target regions recited in claims 6 and 7 and effector/effector complement combinations recited in claims 8 and 9, Groups I and II as defined in the Requirement for Restriction/Election filed February 18, 2022 will be examined together.  
Applicant’s species election (without traverse) of the ddRNAi construct in clause (a) in the reply filed April 15, 2022 is further acknowledged.
Accordingly, the ddRNAi constructs in clauses (b), (c) and (d) as recited in claims 6-10 and claims 52, 53, 57 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on April 15, 2022. 
Claims 1-3, 6-10, 26, 29-31, 35, 38, 39, 41, 42, 45, 46, 50 and 60 and the ddRNAi construct in clause (a) have been examined on the merits as detailed below:
The restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed March 13, 2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been placed in the file.
Drawings
The Drawings filed on March 13, 2019 are acknowledged and have been accepted by the Examiner.  


Nucleotide Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §1.821-1.825 for the reason(s) set forth below or on the attached Notice To Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures.  The disclosure contains sequences which fall under the purview of 37 CFR 1.821 through 1.825 as requiring SEQ ID NOs., but which are not so identified.  For example, see Figure 1.  Applicant must fully comply with the sequence rules for any response to this action to be considered fully responsive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1, 2, 26, 29-31, 35, 38, 39, 41, 42, 45, 46 and 50 are rejected under 35 U.S.C. 103 as being obvious over Bhinder et al. (Assay and Drug Development Technologies, 2013 Vol 3:173-190, epub Nov 30, 2012) in view of Osborn et al., (Molecular Therapy, 2016 Vol. 24:570-581) (submitted on the IDS filed March 13, 2019) Suhy et al., (Drug Discovery, Fall, 2014:27-31) (submitted on the IDS filed March 13, 2019) and Fellman et al. (Cell Reports, 2013 Vo. 5:1704-1713).
The claims are drawn to a DNA-directed RNA interference (ddRNAi) construct comprising two or more nucleic acids with a DNA sequence coding for a short hairpin micro-RNA (shmiR), wherein each shmiR comprises: an effector sequence of at least 17 nucleotides in length; an effector complement sequence; a stemloop sequence; and a primary micro RNA (pri-miRNA) backbone; wherein the effector sequence of each shmiR is substantially complementary to a region of corresponding length in a mRNA transcript for a T-cell receptor (TCR) complex subunit selected from the group consisting of: CD3-, TCR-, TCR-, CD3- and CD3-.
Bhinder et al. is relevant and relied upon in its entirety and teaches short hairpin RNA expressed from lentiviral vectors.  More specifically, Bhinder et al. teach The RNAi Consortium 1 (TRC1) shRNA hairpin-based library was constructed within the lentivirus plasmid vector pLKO.1- harboring a puromycin drug resistance marker with hairpin sequences.  Bhinder et al.  teach each hairpin oligonucleotide sequence design has a 21-nt passenger strand, a 6-nt loop, and followed with a 21-nt guide strand.  See Fig. 1A.
Bhinder et al. teach specific hairpin sequences targeted to CD3-.  See Supplementary Table S1, TRCN0000057227, TRCN0000057226 and TRCN0000057223. 
Bhinder et al. do not teach a ddRNAi construct or a pri-miRNA backbone.
Osborn et al. teach the inhibition of endogenous TCRs in relation to engineered T cells.  More specifically, Osborn et al. teach the evaluation of a number of gene editing methods specifically in relation to suppression of TCRs in engineered chimeric antigen receptor (CAR) T cells and further teach the design of a lentiviral CAR construct comprising an antigen binding domain.
Suhy et al. teach ddRNAi and its use in cell therapeutics and its advantages over related RNA interference gene silencing technologies.
The vectors for ddRNAi delivery of Suhy et al. comprise polymerase (pol) promoters.  Also, the vectors for ddRNAi delivery of Suhy et al. comprise foreign antigens.
Fellman et al. teach pri-miRNA backbones which strongly increases mature shRNA levels and knockdown efficacy.  For example, Fellman et al. teach optimization of interfering RNA via inclusion of a miRNA backbone.  See shRNAmiR, Figure 1A.  The shRNAmiR constructs of Fellman et al. comprise stem and loop structures and pol promoters.
Before the effective filing date of the claimed invention, CD3- siRNA/shRNA sequences targeting CD3- of the TCR complex were known and routinely used in the art.  A person of ordinary skill in the art would have been motivated to have the CD3-siRNA/shRNA sequences comprise a miRNA backbone since this is a routine modification make during optimization of making and using siRNA/shRNA molecules.  
A person of ordinary skill in the art would have expected success to express the CD3- siRNA/shRNA sequences from a ddRNAi construct in T-cells as successfully taught and suggested in the prior art.  
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.

******
Claims 1, 41 and 60 are rejected under 35 U.S.C. 103 as being obvious over Bhinder et al. (Assay and Drug Development Technologies, 2013 Vol 3:173-190, epub Nov 30, 2012) in view of Osborn et al. (Molecular Therapy, 2016 Vol. 24:570-581) (submitted on the IDS filed March 13, 2019) Suhy et al. (Drug Discovery, Fall, 2014:27-31) (submitted on the IDS filed March 13, 2019) and Fellman et al. (Cell Reports, 2013 Vo. 5:1704-1713) and further in view of U.S. Patent Publication 20180086831 A1.
The claims are drawn to a cell bank comprising a plurality of T-cells of different HLA types which do not express a functional TCR, wherein the cell bank comprises at least one T-cell comprising a DNA-directed RNA interference (ddRNAi) construct comprising two or more nucleic acids with a DNA sequence coding for a short hairpin micro-RNA (shmiR), wherein each shmiR comprises: an effector sequence of at least 17 nucleotides in length; an effector complement sequence; a stemloop sequence; and a primary micro RNA (pri-miRNA) backbone; wherein the effector sequence of each shmiR is substantially complementary to a region of corresponding length in a mRNA transcript for a T-cell receptor (TCR) complex subunit selected from the group consisting of: CD3-, TCR-, TCR-, CD3- and CD3-, a DNA construct comprising said ddRNAi construct and a DNA sequence encoding for a chimeric antigen receptor (CAR), or an expression vector comprising said ddRNAi construct or DNA construct.
The present Specification discloses:
A T cell produced in accordance with the methods described herein can be allogeneic e.g., an allogeneic T cell lacking expression of a functional TCR and/or expressing a CAR.

Bhinder et al., Osborn et al., Suhy et al. and Fellman et al. are relied upon as discussed above.
Neither Bhinder et al., Osborn et al., Suhy et al. and/or Fellman et al. teach T-cells which do not expression a functional TCR, but express different HLA types.
U.S. Patent Publication 20180086831 teach a bank of donor cells which are described as "off-the-shelf" CAR T-cells, which lack TCR expression, but are HLA-typed for recipient donor matching and avoidance of host immune rejection.
Before the effective filing date of the claimed invention, CD3- siRNA/shRNA sequences targeting CD3- of the TCR complex were known and routinely used in the art.  A person of ordinary skill in the art would have been motivated to have the CD3-siRNA/shRNA sequences comprise a miRNA backbone since this is a routine modification make during optimization of making and using siRNA/shRNA molecules.  
A person of ordinary skill in the art would have expected success to express the CD3- siRNA/shRNA sequences from a ddRNAi construct in T-cells as successfully taught and suggested in the prior art.  
A person of ordinary skill in the art would have been motivated to have a bank of T-cells of different HLA types which do not express a functional TCR, wherein the bank comprises a ddRNAi construct comprising CD3- siRNA/shRNA sequences for the purpose of universal or allogeneic CAR-T platform therapy using HLA-matching.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Claims Rejection - Improper Markush
Claims 1-3, 6-10, 26, 29-31, 35, 38, 39, 41, 42, 45, 46, 50 and 60 are rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims include ddRNAi construct from sets (a) (b) (c) and (d), which do not share a common substantial feature (i.e. there is no common “core” structure shared by all members of the group).  The claims encompasses different ddRNAi constructs from sets (a) (b) (c) and (d), with different DNA sequences coding for different genes (e.g. CD3-, TCR-, TCR-, CD3- and CD3- and different effector sequences and/or different effector complement sequences targeted to different genes (e.g. CD3-, TCR-, TCR-, CD3- and CD3-.  See Tables 1-3 and lentiviral triple constructs at Table 4 in the present Specification.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  

Conclusion
No claims are allowable at this time.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635